DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-14) in the reply filed on 5/16/2022 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface of the implant" in line 4.  Claim 2 recites the limitations "the holes in a lateral surface" and “the holes in a top surface” in line 2 and 3. Claim 3 recites the limitation "the holes in a lateral surface" in line 2.  Claim 4 recites the limitation "the holes in lateral and lower surfaces" in line 2.  Claim 5 recites the limitation "the abutment or crown" in line 2.  Claim 6 recites the limitation "said electric fields" in line 2.  There is insufficient antecedent basis for these limitations in the claims.
Claim 2 is unclear because it recites “holes” of specific surfaces and it is unclear if these are additional holes to those already recited in claim 1 or the same holes.
Claim 2 and 3 recite “the radial channels”, however claim 1 stated “longitudinal and radial channels”, which is interpreted as “at least one longitudinal channel and at least one radial channel”, and therefore claim 1 may be just one longitudinal channel and one radial channel, rather than the radial channels required by the dependent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehberg et al. (US 6,034,295).
Rehberg shows a dental implant defining an axis along its length (central axis in Fig. 3, 5-6, 14a-b for instance) and being defined from a sintered block (this is considered product-by-process where only the resulting structure of a dental implant is at issue), which comprises in its interior, longitudinal and radial channels terminating at holes in the surface of the implant (top, sides, and bottom of Fig. 3 for instance, such as at 18b), and an electrically conductive material positioned to create multiple electric fields along the surface of the implant (electrodes as shown in Fig. 2-3 for instance would create electric fields at the surface of the implant through the holes; col. 4, lines 13-26 for instance discuss the electric field created in the interior that extends to the openings to promote interior growth of tissue).  With respect to claim 2, the radial channels terminate at the holes in a lateral surface of the implant (at 18b for instance in Fig. 3) and the longitudinal channels terminate at the holes in a top surface of the implant (through which screw is received in Fig. 3).  With respect to claim 3, addressed similar to claim 2, and the respective electrically conductive material being connected in such a way as to alternate electrical poles along the lateral surface of the implant (see 112 rejection above; the cathode and anode established to create the electric fields would have opposite/alternate poles).  With respect to claim 4, addressed similarly to claim 2, and lower surfaces of the implant (Fig. 3 shows channels at the lower surface).  With respect to claim 7, the electrically conductive material may be a metal (discusses multiple components of metal).  With respect to claim 8, a biocompatible metal alloy (electrically conductive biocompatible material such as titanium or a cobalt-chromium alloy discussed in relation to figure 10).  With respect to claims 9-10, it is noted that the polymer is simply an alternative to the metal already shown in the prior art above.  With respect to claim 14, the implant has hydroxyapatite (discussed in relation to Fig. 10 of Rehberg).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rehberg.
Rehberg discloses the device as previously described above and with respect to claim 6, electric fields between 5 and 100 mV (col. 2, lines 53-60 provide an upper limit of 140mV [20% of up to 700mV] and therefore overlaps the claimed range), but fails to show with respect to claim 5, an electronic component located on the abutment or crown which comprises a battery with integrated circuit, chip, or piezoelectric component; with respect to claim 11, the sintered implant block is of ceramic or a ceramic based composite material (however, use of ceramic for the implants are discussed in the background of the invention of Rehberg); with respect to claims 12-13, the block is of zirconia or alumina and 1 to 20% of yttrium, cerium, magnesium, or a combination thereof.
The Office takes official notice that batteries as an alternative to corded power supply are very well known in the dental art, and control of such devices with an internal power source such as a battery are well known to include integrated circuits, such as for wireless control or programmed control.  The Office also takes official notice that ceramics for dental implants are very well known in the art, particularly including zirconia/alumina and parts of yttrium, cerium, magnesium, or a combination thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772